Citation Nr: 1617413	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  13-03 710	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for cellulitis (claimed as secondary to a service-connected left knee disability).

2.  Entitlement to service connection for peripheral neuropathy of both lower extremities (claimed as secondary to type 2 diabetes mellitus).

3.  Entitlement to a rating in excess of 30 percent for a left knee disability.

4.  Entitlement to a rating in excess of 20 percent for type 2 diabetes mellitus.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from February 1961 to September 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Oakland, California Department of Veteran Affairs (VA) Regional Office (RO) that continued a 30 percent rating for the left knee disability; granted service connection for type 2 diabetes mellitus, rated 20 percent from September 19, 2011; and denied service connection for an infection of the left knee and peripheral neuropathy of both lower extremities.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Pertinent postservice treatment records appear to be outstanding.  June 2010 correspondence alleges that the Veteran's cellulitis is related to his left knee "going septic" in 1991.  There are no records of left knee treatment in that time period.  As any such records would contain pertinent (and critical) information, they must be sought.  

A review of the record found the Veteran apparently was afforded a September 2014 VA examination for peripheral neuropathy and a September 2015 general medical examination, but the full reports of those examinations are not associated with his electronic record before the Board; there is only a partial record including a brief summary of findings from the September 2014 examination in the record.  The reports of those examinations are constructively before the Board, contain pertinent information, and must be secured.

The most recent VA examinations in conjunction with the Veteran's increased ratings claims were in September 2011 (for left knee disability) and March 2012 (for diabetes mellitus).  If the September 2015 general medical examination report which is being sought does not include evaluation of these disabilities, the most recent pertinent examinations would be over four years old, and contemporaneous examinations would be necessary (given the allegation of worsening).

The Veteran was also afforded September 2011 and March 2012 VA examinations evaluating his cellulitis and peripheral neuropathy of both lower extremities.  The opinions then provided address only whether such disabilities were caused by service-connected disabilities, and do not address whether the service connected disabilities aggravated the staph infections and peripheral neuropathy (and may be based on an incomplete record, depending on what further development uncovers).  Accordingly, the September 2014 and September 2015 examination reports are inadequate for rating purposes, and new advisory medical opinions are necessary.

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to provide the identifying information and authorizations needed to secure all outstanding records of all private evaluations/treatment he has received for left knee disability or cellulitis, and specifically all records pertaining to the alleged episode of the left knee "going septic" in approximately 1991.  The AOJ should secure for the record the complete clinical records of the private treatment for which the Veteran provides authorizations, as well as complete, clinical copies of all outstanding records of VA evaluations and treatment he has received for cellulitis, peripheral neuropathy, a left knee disability, and diabetes mellitus.  The AOJ should also specifically secure for the record the complete reports of a September 2014 VA peripheral neuropathy examination and a September 2015 VA general medical examination.  If such records are unavailable, the AOJ should state the reason in the record.

2. If the September 2015 VA examination did not assess the severity of the left knee disability, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the current severity of his left knee disability.  The entire record must be reviewed in conjunction with the examination, and all tests indicated should be completed.  The examiner should note all findings in detail (to specifically include the ranges of motion with notation of any additional functional impairment due to factors such as pain, use, etc., whether there is instability, and if so the degree, and whether there is semilunar cartilage pathology or removal).

The examiner should also provide an opinion whether the left knee disability caused or aggravated the Veteran's claimed cellulitis.  The rationale for this opinion should discuss the allegation that the cellulitis is related to the knee "going septic" in 1991 (if such event is documented by records received pursuant to development sought above.

All opinions must include complete rationale.

3. If the September 2015 VA examination did not assess the severity of the Veteran's diabetes mellitus, the AOJ should arrange for an endocrinology examination of the Veteran to determine the current severity of his diabetes and its complications.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner must specifically note whether the diabetes requires regulation of activities in addition to restriction of diet and insulin.  The examiner should note all complications of the diabetes, and assess their severity.  If specialty examinations are needed for an assessment of complications, they should be arranged.  The examiner should also opine whether the Veteran's diabetes has caused or aggravated (the examiner must address the concept of aggravation) the Veteran's peripheral neuropathy.  If neurological consult is deemed advisable for this purpose, such should be arranged.

All opinions must include rationale.

4. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

